DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10, 14, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation  “wherein a first loop information item indicating a beginning of a loop and a number of loop iterations is stored in a first register of the plurality of registers and a second loop information item indicating an end of the loop is stored in a second register of the plurality of registers-5-Attorney Docket No. 0096-0154, wherein the control circuit is configured to read the plurality of registers starting from the first register up to the second register in order to generate a loop body and to drive the circuit components of the transmit channel repeatedly in accordance with the number of loop iterations and the loop body.” While the applicant’s disclosure provides support for this limitation, it is unclear as to what exactly the applicant is referring to as a “loop.” The specification makes numerous references to loop (e.g., beginning of a loop, outer loop, entire loop, 
Claim 14 recites the limitation “wherein the memory circuit is further configured to update one of the one or more of the plurality of registers only if the one of the one or more of the plurality of registers is not being instantaneously accessed by the control circuit.” Claim 14 depends on independent claim 9 (via dependent claim 11), which requires that the control circuit read (access) the plurality of registers sequentially to drive the circuit components of the transmit channel. Dependent claim 14 seems to contradict independent claim 9 because in claim 9, the control circuit is sequentially reading all the registers, but claim 14 suggests that when the sequential reading/accessing is not performed at a register(s), updating of the register(s) is performed, contrary to the requirement of independent claim 9 (that all the registers be read/accessed). Therefore, it is unclear to the examiner as to whether all the registers are sequentially read per the requirement of claim 9, or not all the registers are read and thus the register(s) are updated, as required in claim 14, which contradicts claim 9. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nayyar et al 20180115409 (hereinafter Nayyar).
Regarding claim 1, Nayyar discloses a semiconductor chip (IC chip 2, see fig. 1, [0018]) comprising: at least one transmit channel (16, see fig. 1, [0024]) and/or at least one receive channel for radar signals (18, see fig. 1, [0024]); and a sequencing circuit (12, see fig. 1, [0023]), wherein the sequencing circuit is configured centrally to determine a sequencing scheme for time-dependent functions of a transmit channel, of the at least one transmit channel, and/or of a receive channel, of the at least one receive channel (generate timers, see fig. 1, [0023], [0026]), and to drive circuit elements of the transmit channel and/or of the receive channel in accordance with the 
Regarding claim 2 as applied to claim 1, Nayyar further discloses the semiconductor chip as claimed in claim 1, wherein the time-dependent functions comprise a function of the transmit channel relating to generating a radio-frequency radar transmission signal, a function of the receive channel relating to processing a radio-frequency radar reception signal, a monitoring function for one or more circuit components of the transmit channel and/or of the receive channel and/or a monitoring function for a signal processed by the transmit channel and/or the receive channel (see [0023], [0026]).  
Regarding claim 3 as applied to claim 1, Nayyar further discloses wherein the transmit channel and/or the receive channel are/is part of a modulated continuous wave radar system (see [0036]).  
Regarding claim 4 as applied to claim 1, Nayyar further discloses wherein the sequencing circuit comprises an instruction-processing unit with a an instruction set for determining the sequencing scheme (see fig. 1, [0023], [0026], [0029]).  
Regarding claim 5 as applied to claim 4, Nayyar further discloses wherein the instruction set comprises first instructions for configuration of the circuit elements of the transmit channel and/or of the receive channel and also second instructions for configuration of frequency parameters of a radio-frequency radar transmission signal generated by the transmit channel (see fig. 1, [0023], [0026], [0029]).  
claim 6, Nayyar discloses a system comprising a first semiconductor chip as claimed in claim 1 (see figs. 1, 9, and 10, [0022]); and a second semiconductor chip (see figs. 1, 9, and 10, [0030], [0069]), wherein the sequencing circuit of the first semiconductor chip is configured to generate a control signal for a sequencing circuit (270, see fig. 10) of the second semiconductor chip (see [0030]-[0032], [0083]-[0085]), wherein the control signal comprises at least one instruction for the sequencing circuit of the second semiconductor chip relative to a second sequencing scheme for time-dependent functions of at least one transmit -3-Attorney Docket No. 0096-0154 channel and/or at least one receive channel for radar signals of the second semiconductor chip (see figs.  1, 9, and 10, [0030]-[0032], [0083]-[0085]).  
Regarding claim 7, Nayyar discloses a system comprising: a first semiconductor chip  as claimed in claim 1 (see figs. 1, 9, and 10, [0022]); and a second semiconductor chip (see figs. 1, 9, and 10, [0030], [0069]), wherein the sequencing circuit of the first semiconductor chip is configured to generate a trigger signal for a sequencing circuit (270, see fig. 10) of the second semiconductor chip (see [0030]-[0032], [0083]-[0085]), wherein the trigger signal is to cause the sequencing circuit of the second semiconductor chip to determine a sequencing scheme for time-dependent functions of at least one transmit channel and/or at least one receive channel of the second semiconductor chip and to drive circuit elements of the at least one transmit channel and/or of the at least one receive channel of the second semiconductor chip in accordance with the sequencing scheme (see figs.  1, 9, and 10, [0030]-[0032], [0079], [0083]-[0085]).  
claim 8, Nayyar discloses a system comprising: a first semiconductor chip as claimed in claim 1 (see figs. 1, 9, and 10, [0022]); and a second semiconductor chip including a memory and also at least one further transmit channel and/or at least one further receive channel for radar signals (see figs. 1, 9, and 10, [0030], [0069]),-4-Attorney Docket No. 0096-0154 wherein a further sequencing scheme for time-dependent functions of the at least one further transmit channel and/or of the at least one further receive channel is stored in the memory (see figs. 1 and 9, [0023], [0026], [0030], [0079], [0081]), wherein a control circuit of the first semiconductor chip is configured to generate a trigger signal that causes circuit elements of the at least one further transmit channel and/or of the at least one further receive channel to perform the time-dependent functions in accordance with the further sequencing scheme (see figs.  1, 9, and 10, [0023], [0026], [0030]-[0032], [0079], [0083]-[0085]).  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9, 11-13, 16, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palum et al 20070178946 (hereinafter Palum). 
Regarding claim 9, Palum discloses a device for driving at least one transmit channel for a radar signal (event sequencer 36a for software radio implementing JTRS, which covers radar signals, see figs. 2-4, [0005]-[0006], [0012], [0023], [0035], [0041]), comprising: a plurality of registers (sequencer event queue, see fig. 4, [0041]-[0042]),   
Regarding claim 11 as applied to claim 9, Palum further discloses a memory circuit configured, based on a received instruction, to update at least one configuration parameter in one or more of the plurality of registers and/or to update at least one frequency parameter in one or more of the plurality of registers (see [0051]). 
Regarding claim 12 as applied to claim 11, Palum further discloses wherein the received instruction comprises items of information about an updated absolute value of a configuration parameter, of the least one configuration parameter in the one or more of the plurality of registers, and/or items of information about an updated absolute value of a frequency parameter, of the at least one frequency parameter in the one or more of the plurality of registers (see [0051]), and wherein the memory circuit  is further configured to overwrite an instantaneous value of the configuration parameter with the 
Regarding claim 13 as applied to claim 11, Palum further discloses -6-wherein the received instruction comprises items of information about a change in an instantaneous value of a frequency parameter of the at least one frequency parameter in the one or more of the plurality of registers, and wherein the memory circuit is further configured to change the instantaneous value of the frequency parameter in accordance with the items of information about the change in the instantaneous value of the frequency parameter (see figs. 1 and 4, [0002], [0041]-[0042], [0051]).
	Regarding claim 16 as applied to claim 9, Palum further discloses wherein a received instruction comprises execution information items indicating whether one of the plurality of registers is intended to be executed, and wherein the control circuit is further configured, depending on the execution information items, to-7-Attorney Docket No. 0096-0154 drive the circuit components of the transmit channel based on the information items stored in the one of the plurality of registers (sequencer CPU reads the TAG register, and determines which program to run, see fig. 4, [0044], [0048], [0050], [0058]). 
	Regarding claim 17 as applied to claim 9, Palum further discloses wherein a received instruction comprises termination information for one of the plurality of registers, and wherein the control circuit is further configured, based on the termination information, to drive the circuit components of the transmit channel to end generation of the radar signal after the signal section assigned to the one of the plurality of register (see figs. 2 and 3, [0013], [0029], [0035]).  
Regarding claim 20, Palum discloses a method for driving at least one transmit channel for a radar signal (see fig. 2, [0012], [0014], [0031], [0034]), comprising: sequentially reading a plurality of registers (sequencer CPU reads the TAG register, and determines which program to run, see fig. 4, [0044], [0048], [0050], [0058]), wherein configuration parameters for circuit components of a transmit channel, of the at least one transmit channel, and frequency parameters for a respective assigned signal section of the radar signal are stored as information items in the plurality of registers (events stored in the event sequencer include an ordered queue of timed events and loaded into TAG register. The events are operations and functions in the software radio such as frequency, modulation, bandwidth, and security functions, see [0002]-[0003], [0013], [0041], [0045]-[0048]); and driving the circuit components of the transmit channel based on the information items stored in the plurality of registers (sequencer CPU reads the TAG register, and determines which program to run, see fig. 4, [0044], [0048], [0050], [0058]).
Allowable Subject Matter
Claims 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: Regarding claims 18, the instant invention discloses wherein the plurality of registers comprises a first register set having a plurality of first registers and a second register set having a plurality of second registers, wherein the configuration parameters are stored in the plurality of first registers, and wherein the frequency parameters together with at least .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Searcy et al 20180024233 discloses using a frame sync signal to provide a timing reference to each radar module, wherein a controller coherently operates each of the radar transceivers.
Manglani et al 10,530,611 discloses a processor reading commands/instructions from a memory unit in sequence, and executing a required function.
Nagata 20150074293 discloses a command registered to a command register read and sequentially executed by a controller.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone number is (571)272-6496.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUMIDE AJIBADE AKONAI/Primary Examiner, Art Unit 3648